IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-1433-09


REBECCA JEAN CANN, Appellant


V.


THE STATE OF TEXAS





ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

KLEBERG COUNTY



Per curiam.

O P I N I O N


	Appellant was convicted of driving while intoxicated and sentenced to 180 days
confinement.  Sentence was suspended and Appellant was placed on community supervision
for eighteen months and fined $500 and court costs.  Appellant's court-appointed appellate
counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967).  Upon
receiving the Anders brief, the court of appeals reviewed the entire record, counsel's brief,
and Appellant's pro se brief, and found nothing that would arguably support an appeal.  The
court of appeals affirmed the judgment.  Cann v. State, No. 13-06-00535-CR (Tex. App.-
Corpus Christi, August 26, 2009).  Appellant petitioned this Court for discretionary review.
	Appellant's trial was recorded on audiotape.  The court of appeals's opinion indicates
that the court reviewed the entire record.  In her PDR, Appellant claims that portions of the
trial are missing from the record.  The tape-recorded record forwarded to this Court by the
court of appeals ends early on the second day of trial and does not contain a complete record
of the trial.  It is unclear if portions of the trial proceedings were not recorded or if the court
of appeals simply received an incomplete copy of the record.  
	If a complete record of the trial is available, the court of appeals can conduct the
independent review required by Anders.  If not, the court will have to determine if the lack
of a complete trial record is an arguable issue that would support an appeal.  Bledsoe v. State,
178 S.W.3d 824, 827 (Tex. Crim. App. 2005).  Therefore, we grant Appellant's Petition for
Discretionary Review, vacate the judgment of the Court of Appeals, and remand for that
court to determine the status and availability of the complete trial record and the effect, if
any, the record has on the court's reasoning and analysis in this case.
En banc
Delivered: March 17, 2010
Do not publish